     Case 2:19-cr-00282-RGK Document 183-1 Filed 05/12/21 Page 1 of 2 Page ID #:968



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     POONAM G. KUMAR (Cal. Bar No. 270802)
 4   ROGER A. HSIEH (Cal. Bar No. 294195)
     Assistant United States Attorneys
 5   Major Frauds Section
          1100 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone: (213) 894-0719/0600
          Facsimile: (213) 894-6269
 8        E-mail:    poonam.kumar@usdoj.gov
                     roger.hsieh@usdoj.gov
 9

10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11

12                            UNITED STATES DISTRICT COURT

13                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

14   UNITED STATES OF AMERICA,                 No. CR 19-282-RGK

15               Plaintiff,                    [PROPOSED] ORDER ALLOWING
                                               DISCLOSURE OF THIRD-PARTY TAX
16                    v.                       RETURN INFORMATION UNDER 26
                                               U.S.C. § 6103(i)(4)
17   ZHONGTIAN LIU ET AL.,

18               Defendant.

19

20         The Court has read and considered the Stipulation Regarding
21   Request for Disclosure of Third-Party Tax Return Information Under 26
22   U.S.C. § 6103(i)(4) filed by the parties in this matter.
23         FOR GOOD CAUSE SHOWN:
24         Pursuant to 26 U.S.C. § 6103(i)(4)(A)(ii), and upon stipulation
25   by the parties, the Court hereby authorizes the government to
26   disclose third-party return and return information to defendants so
27   that the government may meet its obligations under Rule 16 of the
28
     Case 2:19-cr-00282-RGK Document 183-1 Filed 05/12/21 Page 2 of 2 Page ID #:969



 1   Federal Rules of Criminal Procedure, 18 U.S.C. § 3500, and Brady v.

 2   Maryland, 373 U.S. 83 (1963).

 3         IT IS SO ORDERED.

 4

 5
       DATE                                     HONORABLE R. GARY KLAUSNER
 6                                              UNITED STATES DISTRICT JUDGE
 7

 8

 9   Presented by:
10        /s/
      ROGER A. HSIEH
11    Assistant United States Attorney
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
